UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7946



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RAYMOND JOSEPH, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:04-cr-00360-HEH)


Submitted:   March 29, 2007                 Decided:   April 5, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Joseph, Jr., Appellant Pro Se. Elizabeth Catherine Wu,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Raymond Joseph, Jr. appeals the district court’s order

denying his “Motion for Modification of Presentence Report,” made

over one year after he was sentenced for distribution of cocaine.

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Joseph, No. 3:04-cr-00360-HEH (E.D. Va.

Nov. 2, 2006).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -